— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Beerman, J.), rendered March 14, 1984, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The alleged errors are unpreserved for appellate review (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467; People v Jones, 111 AD2d 264; People v Herriot, 110 AD2d 851). Assuming, but not deciding, that the defendant’s contentions are correct, any of the alleged errors to which he objects were harmless in light of the overwhelming proof adduced as to the defendant’s guilt (see, People v Galloway, 54 NY2d 396). There is no basis for modification of the sentence imposed (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Gibbons, Thompson and Bracken, JJ., concur.